DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02 September 2022 has been entered.
Claims 1-2 and 4-20 remain pending in the application, wherein claims 1 and 6-9 have been amended, claim 3 has been canceled, claims 1-2 and 4-5 have been withdrawn, and claims 10-20 are new.  No new matter has been introduced by these amendments.

Drawings
The corrected drawings were received on 01 September 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 10-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 10-17 each recite the limitation "the total amount" in line 2 of each of these claims.  There is insufficient antecedent basis for this limitation in these claims because a total amount has not been previously introduced in these claims.  It is noted that claims 18-20 also recite “the total amount” in line 2 of these claims and is considered to reference the total recited in claims 10, 12, and 14 on which claims 18, 19, and 20 depend respectively.
Claims 18-20 stand rejected as they depend on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. (JP 2017-177464, previously cited; hereafter “Nishiguchi ‘464”) in view of van Krevelen et al. (Properties of Polymers, NPL attached).
Claim 6: Nishiguchi ‘464 teaches bonding/joining of a metal member and a resin member (i.e. the metal member and resin member joined together are considered to be a metal-resin composite) (paragraphs 0001 and 0012).  The resin member contains a thermoplastic polymer (i.e. a thermoplastic resin) (paragraph 0041).  Nishiguchi ‘464 teaches that the joining method is by friction stir welding (paragraph 0020), wherein a rotary tool 16 is overlaid on the workpiece having the metal member 11 on the upper side and the resin member 12 on the lower side (i.e. the rotary member is on the side of the metal member opposite the resin member) (paragraph 0022; Figs. 1-2 and Fig. 4, copied below).  Frictional heat is generated by the pressing of the rotary tool (i.e. this heat is generated in the surface of the metal member on its side opposite to the resin member in the state where the metal member and the resin member are superposed) and is conducted to the resin member to soften and melt the resin member, which results in the metal member and the resin member being joined after the molten resin solidifies (paragraph 0022).  Nishiguchi ‘464 teaches that the melting point of the resin varies but is usually 130 to 350 °C (paragraph 0060), which overlaps the claimed range.  The courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Nishiguchi ‘464 teaches that the melt flow rate of the thermoplastic polymer should be 2 to 200 g/10 min 
    PNG
    media_image1.png
    302
    433
    media_image1.png
    Greyscale
(paragraph 0053), but does not teach the claimed melt viscosity.
In a related field of endeavor, van Krevelen teaches a relationship between melt flow index (MI) (i.e. melt flow rate standardized as the mass extruded in 10 min) and melt viscosity (η0) is given by equation 24.3 below (p. 801).
	log(MI) = const – logη0	(24.3)
Since van Krevelen teaches that a melt flow index of 1.0 corresponds to a melt viscosity of about 1.5x104 N·s/m2 (i.e. about 1.5x104 Pa·s), these values can be substituted into equation 24.3 to determine that the constant (i.e. const) is about 4.2.  Using this determined value of the constant and the melt flow rates taught by Nishiguchi ‘464, the corresponding melt viscosity is about 75-7500 Pa·s, which overlaps the claimed range.  See MPEP § 2144.05.
As Nishiguchi ‘464 teaches bonding/joining of a metal member and a resin member where the melt flow rate of the thermoplastic polymer should be 2 to 200 g/10 min and van Krevelen teaches a relationship between melt flow and melt viscosity, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Nishiguchi ‘464 to include melt viscosity as van Krevelen relates melt flow to melt viscosity (i.e. the melt flow rate of 2 to 200 g/10 min as taught by Nishiguchi ‘464 corresponds to about 75-7500 Pa·s based on the relationship taught by Krevelen), and one would have had a reasonable expectation of success.
Claim 7: The limitations of claim 7 include limitations from claim 6 outlined above, and also recites a surface of the metal member has a press mark on its side opposite to the resin member.  Nishiguchi ‘464 teaches bonding/joining of a metal member and a resin member (i.e. the metal member and resin member joined together are considered to be a metal-resin composite) (paragraphs 0001 and 0012).  The resin member contains a thermoplastic polymer (i.e. a thermoplastic resin) (paragraph 0041).  Nishiguchi ‘464 teaches that the joining method is by friction stir welding (paragraph 0020), wherein a rotary tool 16 is overlaid on the workpiece having the metal member 11 on the upper side and the resin member 12 on the lower side (i.e. the rotary member is on the side of the metal member opposite the resin member) (paragraph 0022; Fig. 2).  The rotating tool is pushed into the metal member such that the rotary tool deeply enters the inside of the metal member (paragraph 0072), and shows in Fig. 4 above that the surface of the metal member has a press mark on its side opposite to the resin member.  Nishiguchi ‘464 teaches that the melting point of the resin varies but is usually 130 to 350 °C, which overlaps the claimed range.  See MPEP § 2144.05.  Nishiguchi ‘464 teaches that the melt flow rate of the thermoplastic polymer should be 2 to 200 g/10 min (paragraph 0053), which corresponds to a melt viscosity is about 75-7500 Pa·s based on the teachings of van Krevelen, as outlined above.  This range of melt viscosity overlaps the claimed range.  See MPEP § 2144.05.
Claim 8: Nishiguchi ‘464 teaches that the rotating tool is pushed into the metal member such that the rotary tool deeply enters the inside of the metal member (paragraph 0072), and shows in Fig. 4 above that the surface of the metal member has a press mark on its side opposite to the resin member.   The press mark in Fig. 4 above has a concave shape in a sectional view.  Nishiguchi ‘464 teaches where the metal member and the resin member are joined in a dot shape (i.e. having an independent circular shape in a front view) (paragraph 0082).  It is noted that two or more identical press marks also would have been obvious to one of ordinary skill in the art as this is considered a duplication of parts.  See MPEP § 2144.01(VI)(B).
Claim 9: Nishiguchi ‘464 teaches that the rotating tool is pushed into the metal member such that the rotary tool deeply enters the inside of the metal member (paragraph 0072), and shows in Fig. 4 above that the surface of the metal member has a press mark on its side opposite to the resin member.   The press mark in Fig. 4 above has a concave shape in a sectional view.  Nishiguchi ‘464 teaches where the metal member and the resin member may be joined in a dot shape without moving the rotary tool on the contact surface of the metal member in the plane direction, but may alternatively be joined linearly while moving the rotating tool (i.e. this results in circular press marks overlapped to form an overall straight-line shape in a front view).  It is noted that other press mark shapes would have been obvious to one of ordinary skill in the art as the other claimed shapes are the result of forming more than one line (i.e. a duplication of parts).  See MPEP § 2144.01(VI)(B).
Claims 10, 12, 14, and 16: Nishiguchi ‘464 teaches that the resin member may contain additives such as reinforcing fiber etc. (i.e. fillers), where the fiber is uniformly contained and dispersed in the polymer to improve strength (paragraphs 0057-0058).  Additionally, Nishiguchi ‘464 teaches a specific example of including carbon fiber at 40% by weight, which is about 67 parts by mass when an amount of polymer is 100 parts by mass (paragraph 0084), and this amount overlaps the claimed range.  See MPEP § 2144.05.

Claims 11, 13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi et al. (JP 2017-177464, previously cited; hereafter “Nishiguchi ‘464”) in view of van Krevelen et al. (Properties of Polymers, NPL attached) as applied to claims 10, 12, 14, and 16 above, and further in view of Nishiguchi et al. (WO 2017/170445, using US PGPub. No. 2019/0077089 as an equivalent English translation; hereafter “Nishiguchi ‘089”).
Claims 11, 13, 15, and 17-20: The teachings of Nishiguchi ‘464 in view of van Krevelen regarding claims 10, 12, 14, and 16 are outlined above.  As outlined above, Nishiguchi ‘464 teaches bonding/joining of a metal member and a resin member having the features of claims 6-10, 12, 14, and 16 in view of the relationship between melt flow rate and melt viscosity taught by van Krevelen.  Nishiguchi ‘464 additionally teaches that the resin member may include an acid-modified polyolefin (i.e. an olefinic copolymer) (paragraphs 0050-0052) but does not teach the proportion of olefinic copolymer.
In a related field of endeavor, Nishiguchi ‘089 teaches joining a metal member and a thermosetting resin member using a thermoplastic resin sheet (i.e. the metal member and thermoplastic resin sheet also would be joined together) (paragraph 0001) by friction stir welding (paragraph 0017).  The thermoplastic resin may be an acid-modified polyolefin, etc., which may be used alone or in combination with one or more of the other listed polymers (paragraph 0037) where non-limiting examples of acid-modified polyolefin include a copolymer of a carboxyl group-containing monomer and an olefin-based monomer (i.e. an olefinic copolymer) (paragraph 0038).  The ratio of carboxyl group-containing monomer with respect to the total monomer forming the acid-modified polyolefin may be 10-90% (paragraph 0038).  Since the acid-modified polyolefin may be the only thermoplastic resin used based on the teaching of “may be used alone” (paragraph 0037) then the olefin-based monomer (i.e. olefinic copolymer) would be the balance of 100% minus the range of 10-90% (i.e. the amount of olefin-based monomer would be 10-90%, which corresponds to 10 to 90 parts by mass of olefinic copolymer based on the total amount of thermoplastic resin being 100 parts by mass).  The amount of olefin-based monomer overlaps the claimed range of olefinic copolymer and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
As Nishiguchi ‘464 and Nishiguchi ‘089 both teach joining a metal member and a thermoplastic resin by friction stir welding where the thermoplastic resin may be an acid-modified polyolefin, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thermoplastic resin of van Krevelen-modified Nishiguchi ‘464 to include where the acid-modified polyolefin has the ratio of carboxyl group-containing monomer with respect to the total monomer forming the acid-modified polyolefin (i.e. resulting in the amount of olefinic copolymer as outlined above) as taught by Nishiguchi ‘089 as this is considered a conventionally known material known to afford a metal-resin composite and one would have had a reasonable expectation of success.

Terminal Disclaimer
The terminal disclaimer filed on 01 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application number 17/282,847 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s amendments to the drawings have overcome the objection previously set forth in the Non-Final Office Action mailed 23 June 2022.  The objection to the drawings has been withdrawn.
Applicant’s amendments to claims 6-7 and 9 have overcome each and every indefiniteness previously set forth in the Non-Final Office Action mailed 23 June 2022.  The rejection of claims 6-9 under 35 U.S.C. 112(b) has been withdrawn.  However, upon further consideration, new grounds of rejection under 35 U.S.C. 112(b) have been set forth regarding claims 10-17 as outlined above.
The terminal disclaimer filed on 01 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application number 17/282,847 has been reviewed and accepted.  The provisional nonstatutory double patenting rejection has been withdrawn.
Applicant’s arguments, see p. 8-10, filed 01 September 2022, regarding the obviousness rejection, have been fully considered and are persuasive in view of the amendments.  Therefore the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Nishiguchi ‘464 in view of van Krevelen, and over Nishiguchi ‘464 in view of van Krevelen and further in view of Nishiguchi ‘089, as outlined above.   
Applicant’s arguments, see p. 8-10, filed 01 September 2022, regarding the prior art of Nishiguchi ‘464 have been fully considered but are not persuasive for the following reasons:
Applicant’s arguments, see p. 8-10, appear to argue a criticality of improved adhesion and joining strength.  However, the adhesion and joining strength are not claimed features and therefore the argued criticality is not commensurate in scope with the claims.  See MPEP § 716.02(d).
Applicant argues, see p. 10, that the examples of Nishiguchi  ‘464 use a polyamide resin.  However, Nishiguchi ‘464 teaches other polymers as being suitable, as outlined above, and prior art is not limited only to specific examples but is relevant for all it contains.  See MPEP § 2123(I).
Applicant argues, see p. 10, that the metal-resin composite of the instant application can be accomplished by designing the thermal properties of a thermoplastic resin whereas the disclosure of Nishiguchi ‘464 accomplishes joining strength by using a specific steel material in the surface portion of the metal member.  However, it is immaterial to patentability that Nishiguchi ‘464 focuses on the metal member as this focus does not render as non-obvious what is taught by Nishiguchi ‘464 regarding the resin member because prior art is relevant for all it contains.  See MPEP § 2123(I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784